Form ntcfclms


                         UNITED STATES BANKRUPTCY COURT
                                 Northern District of Iowa
In Re:                                                      Chapter: 7
                                                            Case No.: 20−00142
                                                            Office Code: 1
Amanda Leigh Stoudt
aka Amanda Stoudt
aka Amanda L. Stoudt



 Debtor(s)

                                 NOTICE OF POSSIBLE DIVIDEND AND
                           NOTICE OF DEADLINE FOR FILING TIMELY CLAIMS



TO ALL CREDITORS AND PARTIES IN INTEREST:

Notice was previously given that it appeared that there were no assets in the bankruptcy estate from which a dividend
could be paid to unsecured creditors. Creditors were advised at that time that it was unnecessary to file proofs of
claim.

It now appears that there may be assets in excess of the costs of administration and that payment of a dividend is
possible. In order to receive a dividend, a creditor must file a proof of claim.

A Proof of Claim form can be filed electronically by completing the online electronic Proof of Claim (ePOC) found
on our public web site (www.ianb.uscourts.gov) or obtain the Official Form B410 at the United States Courts Web
site (www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) and mail the completed form to the address
appearing below.

If you want to file a TIMELY claim against the estate, you must file your proof of claim with the Clerk of Court


                                              ON OR BEFORE 6/3/20



If you have already filed a proof of claim, there is no need to file again unless you wish to amend your claim.



Dated: 3/3/20

                                                            MEGAN R. WEISS
                                                            Clerk, U.S. Bankruptcy Court
                                                            111 Seventh Avenue SE #15
                                                            Cedar Rapids, IA 52401−2101
